DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 10/28/2020.
	
Status of Rejections
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claim(s) 1-3, 6, 7, and 9-17 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, 9-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al (CN 102336043 A, 2012, Google Patent translation filed on 07/28/2020 used for citation) in view of Kameyama et al (US 2012/0234674 A1) as evidenced by Reganold et al (“Expressing cation exchange capacity in milliequivalents per 100 grams and in SI units”, Journal of Agronomic Education, vol 14, no 2, pages 84-90, 1985) for unit conversions.

Note: Conversion of mmol/g to meq/g is based on page 88 of Reganold.

Claim 1: Zong teaches an ion exchange membrane for alkali chloride electrolysis (see e.g. abstract of Zong), comprising a layer (C) which comprises a fluorinated polymer having carboxylic acid functional groups (“C”, see e.g. connecting paragraph of page 4 and 5 of Zong), at least two layers (S) which comprise a fluorinated polymer having sulfonic acid functional groups (“A” and “B”, see e.g. connecting paragraph of page 4 and 5 of Zong, and a reinforcing material (see e.g. connecting paragraph of page 4 and 5 of Zong), wherein said layers (S) include a layer (Sa) and a layer (Sb) (“B” and “A”, respectively, see e.g. connecting paragraph of page 4 and 5 of Zong), said layer (Sa) is a layer which is adjacent to the layer (C), said layer (Sb) is a layer which is not adjacent to the layer (C) (layer ordering for Zong is A-B-C, see e.g. see e.g. connecting paragraph of page 4 and 5 of Zong), said reinforcing material is disposed in said layer (Sb) (embedded, see e.g. page 12, paragraph starting with “Like the embodiment” Zong) substantially in parallel with the layer (Sb) in a state not in contact with said layer (Sa) (reinforcing layer contacts A, see e.g. connecting paragraph of page 4 and 5 of Zong), and the ion exchange capacity of said layer (Sa) is lower than the ion exchange capacity of said layer (Sb) (A = 1.05-1.4, B=0.7-0.9, see e.g. page 6 of Zong), wherein the ratio of the thickness of the layer (Sa) to the thickness of the layer (Sb) is 0.036-0.25 

Zong does not explicitly teach that said reinforcing material is completely disposed in said layer (Sb). Zong teaches that “the thickness that embeds the reinforcing material of high-exchange-capacity sulphonic layer (A) is at least 70% of reinforcing material integral thickness” (see e.g. page 7, paragraph starting with “The thickness” of Zong).

Kameyama teaches an ion exchange membrane for alkali chloride similar to that of Zong (see e.g. [0001]-[0002] of Kameyama), which comprises a layer (C) (see e.g. #144 on Fig 1 of Kameyama) which comprises a fluorinated polymer having carboxylic acid functional groups (see e.g. [0036] of Kameyama), at least two layers (S) (#142 on Fig 1 and [0131 of Kameyama) which comprise a fluorinated polymer having sulfonic functional groups (see e.g. [0036] of Kameyama), and a reinforcing material (see e.g. #10 on Fig 1 of Kameyama), wherein said layers (S) include a layer (Sa) and a layer (Sb), said layer (Sa) is a layer which is adjacent to the layer (C) (“fourth layer”, see e.g. [0131] of Kameyama). 

Specifically, Kameyama teaches the following about the reinforcing material in [0006] and [0065]:
In the cation exchange membrane disclosed in Patent Document 1, the reinforcing core material projects from the cation exchange membrane. Therefore, when the cation exchange membrane rubs against an electrode or the like due to e.g., vibration within an electrolysis vessel, a resin covering the reinforcing core material is peeled off and the reinforcing core material is exposed therefrom, causing a problem of losing the function as a reinforcing member….

Furthermore, when the cation exchange membrane 1 is installed within the electrolysis vessel, even if the cation exchange membrane 1 is rubbed against the electrode, etc. by e.g., vibration of the electrolysis vessel, it is possible to prevent the reinforcing core material 10 from damaging and sticking out through the surface of the membrane body 14. Since the reinforcing core material 10, etc. is embedded in the interior portion of the membrane body, the reinforcing core material 10 would not damage or stick out through the surface of the membrane body. Particularly, e.g., local peel off of the reinforcing core material 10 can be effectively prevented. In this manner, the cation exchange membrane 1 having a long life can be obtained.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the membrane of Zong so that said reinforcing material is fully 

Zong in view of Kameyama does not explicitly teach that the reinforcing material is disposed at a position where the ratio of the thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C) to the thickness of the layers (S), is from 0.05 to 0.6. As discussed above, Kameyama teaches that the reinforcing material should be embedded at a depth that would prevent said reinforcing material from projecting out of the membrane (see e.g. [0065] of Kameyama). Thus, there is a minimum thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C) without reinforcing material that prevents any reinforcing material from sticking out. Additionally, Zong teaches that the percentage of reinforcing material embedded within the membrane changes the thicknesses of the layers. For example, Embodiment 1 of Zong teaches an A thickness of 100 microns, B thickness of 10 microns, and C thickness of 9 microns for a membrane with 80% of the reinforcement material embedded. Embodiment 2 of Zong teaches an A thickness of 120 microns, B thickness of 10 microns, and C thickness of 6 microns for a membrane with 90% of the reinforcement material embedded. 



Claim 2: Zong in view of Kameyama teaches that the difference between the ion exchange capacity of the layer (Sa) and the ion exchange capacity of the layer (Sb) is 0.15-0.7 mmol/g=0.15-0.7 meq/g dry resin (For B and A, see e.g. pages 6-7 of Zong) which overlaps with the claimed range of from 0.01 to 0.5 meq/g dry resin. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 3: Zong in view of Kameyama teaches that the ion exchange capacity of the layer (Sb) is 1.05-1.4 mmol/g=1.05-1.4 meq/g dry resin (For A, see e.g. page 6 of Zong).

Claim 6: Zong in view of Kameyama teaches that the thickness of the layer (Sa) is from 5-20 µm (for B, see e.g. page 6 of Zong). 

Claim 9: Zong in view of Kameyama teaches that the ion exchange capacity of the layer (C) is from 1-1.3 mmol/g= 1-1.3 meq/g (for C, see e.g. page 7 of Zong), and the ion 

Claim 10: Zong in view of Kameyama teaches that the thickness of the layer (C) is from 5 to 10 µm (for C, see e.g. page 7 of Zong).

Claim 11: Zong in view of Kameyama teaches an alkali chloride electrolysis apparatus (see e.g. abstract and page 2, paragraph starting “The present invention” of Zong) comprising an electrolytic cell provided with a cathode and an anode (see e.g. page 8, paragraph starting with “The application” of Zong), and an ion exchange membrane for alkali chloride electrolysis as defined in Claim 1 (see rejection of claim 1 above), which is mounted in the electrolytic cell so as to partition inside of the electrolytic cell into a cathode chamber on the cathode side and an anode chamber on the anode side and so that the layer (C) becomes to be is on the cathode side (see e.g. page 8, paragraph starting with “The application” of Zong), and the layers (S) become to be are on the anode side (see e.g. page 8, paragraph starting with “The application” of Zong).

Claim 12: Zong in view of Kameyama does not explicitly teach that the reinforcing material is disposed at a position where the ratio of the thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C), to the thickness of the layers (S), is from 0.05 to 0.5. As discussed above, Kameyama teaches that the reinforcing material should be embedded at a depth that would prevent said reinforcing material from projecting out of the membrane (see e.g. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C) and the thickness of S as a whole to ensure there is adequate thickness to fully embed the reinforcing material and ensure that the reinforcing material does not stick out of the membrane. 

Claim 13: Zong in view of Kameyama does not explicitly teach that the reinforcing material is disposed at a position where the ratio of the thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C), to the thickness of the layers (S) is from 0.05 to 0.4. As discussed above, Kameyama teaches that the reinforcing material should be embedded at a depth that would prevent said reinforcing material from projecting out of the membrane (see e.g. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C) and the thickness of S as a whole to ensure there is adequate thickness to fully embed the reinforcing material and ensure that the reinforcing material does not stick out of the membrane. 

Claim 15: Zong does not explicitly teach that a thickness of the reinforcing material is from 80 to 130 µm. Zong teaches that the reinforcing material can be 50-70 µm (see e.g. page 7, paragraph starting with “The thickness” of Zong). 70 is relatively close to 80. Kameyama teaches that the reinforcing materials can be 30-150 µm (see e.g. [0049] of Kayemama). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the membrane of Zong so that the thickness of the reinforcing 

Claim 16: The claim is an intended use for the membrane of claim 1. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Zong in view of Kameyama teaches all the structure required in claim 1 and renders this claim obvious. 

Claim 17: The claim is an intended use for the membrane of claim 1. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not .

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong in view of Kameyama as applied to claim 1 above, and in further view of Umemura et al (US 2007/0161718 A1). 

Claim 7: Zong in view of Kameyama does not explicitly teach that the total thickness of the layer (Sa) and the layer (Sb) located on the layer (C) side via the reinforcing material is from 30 to 140 µm, and the thickness of the layer (Sb) located on the opposite side to the layer (C) via the reinforcing material is from 10 to 60 µm. 

As discussed above, Kameyama teaches that the reinforcing material should be embedded at a depth that would prevent said reinforcing material from projecting out of the membrane (see e.g. [0065] of Kameyama). Thus, there is a minimum thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C) without reinforcing material that prevents any reinforcing material from sticking out. Additionally, Zong teaches that the percentage of reinforcing material embedded within the membrane changes the thicknesses of the layers. For example, Embodiment 1 of Zong teaches an A thickness of 100 microns, B thickness of 10 microns, and C thickness of 9 microns for a membrane with 80% of the 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C) and the thickness of S as a whole to ensure there is adequate thickness to fully embed the reinforcing material and ensure that the reinforcing material does not stick out of the membrane. 

Furthermore, Zong teaches that thickness of (Sb) is 80-140 µm for an exchange capacity of 1.05-1.4 mmol/g=1.05-1.4 meq/g dry resin which has “good hydrophilicity, large water content, the characteristic of the strong conductivity, contribute to the overall voltage of the ion-exchange membrane in the reducing of the chlor-alkali cell.” (For A, see e.g. page 6 of Zong). Zong also teaches “Wherein, through changing technical characterictics such as ion-exchange structure, thickness and used raw-material exchange capacity thereof, the raising of electrolytic cell currents efficient is produced appreciable results” (see e.g. page 2 of Zong). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the thickness of layer (Sb) as well as the ion exchange material can be adjusted to change the current efficiency. Additionally, Umemura shows that layers comprising sulfonic acid groups can have a thickness of 15-500 µm (see e.g. [0019]-[0020] of Umemura), which shows that these thicknesses are acceptable for layers like Sb.

Claim 14: Zong in view of Kameyama does not explicitly teach that the thickness of the layer (Sb) located on the opposite side to the layer (C) via the reinforcing material is from 10 to 40 µm. 

As discussed above, Kameyama teaches that the reinforcing material should be embedded at a depth that would prevent said reinforcing material from projecting out of the membrane (see e.g. [0065] of Kameyama). Thus, there is a minimum thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C) without reinforcing material that prevents any reinforcing material from sticking out. Additionally, Zong teaches that the percentage of reinforcing material embedded within the membrane changes the thicknesses of the layers. For example, Embodiment 1 of Zong teaches an A thickness of 100 microns, B thickness of 10 microns, and C thickness of 9 microns for a membrane with 80% of the reinforcement material embedded. Embodiment 2 of Zong teaches an A thickness of 120 microns, B thickness of 10 microns, and C thickness of 6 microns for a membrane with 90% of the reinforcement material embedded. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the portion of the layer (Sb) located on the opposite side of the reinforcing material relative to the layer (C) and the thickness of S as a whole to ensure there is adequate thickness to fully embed the reinforcing material and ensure that the reinforcing material does not stick out of the membrane. 

Furthermore, Zong teaches that thickness of (Sb) is 80-140 µm for an exchange capacity of 1.05-1.4 mmol/g=1.05-1.4 meq/g dry resin which has “good hydrophilicity, large water content, the characteristic of the strong conductivity, contribute to the overall voltage of the ion-exchange membrane in the reducing of the chlor-alkali cell.” (For A, see e.g. page 6 of Zong). Zong also teaches “Wherein, through changing technical characterictics such as ion-exchange structure, thickness and used raw-material exchange capacity thereof, the raising of electrolytic cell currents efficient is produced appreciable results” (see e.g. page 2 of Zong). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the thickness of layer (Sb) as well as the ion exchange material can be adjusted to change the current efficiency. Additionally, Umemura shows that layers comprising sulfonic acid groups can have a thickness of 15-500 µm (see e.g. [0019]-[0020] of Umemura), which shows that these thicknesses are acceptable for layers like Sb.

Response to Arguments
Applicant’s arguments filed on 02/17/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Conclusion


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795